

	

		II

		109th CONGRESS

		2d Session

		S. 2302

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Lott introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish the Federal Emergency Management Agency as

		  an independent agency, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Federal Emergency Management

			 Improvement Act of 2006.

		IFederal emergency

			 management agency

			101.Establishment

			 of agency and director and deputy director

				(a)EstablishmentThe

			 Federal Emergency Management Agency is established as an independent

			 establishment in the executive branch as defined under section 104 of title 5,

			 United States Code.

				(b)Director

					(1)In

			 generalThe Director of the Federal Emergency Management Agency

			 shall be the head of the Federal Emergency Management Agency. The Director

			 shall be appointed by the President, by and with the advice and consent of the

			 Senate. The Director shall report directly to the President.

					(2)QualificationsThe

			 Director of the Federal Emergency Management Agency shall have significant

			 experience, knowledge, training, and expertise in the area of emergency

			 preparedness, response, recovery, and mitigation as related to natural

			 disasters and other national cataclysmic events.

					(3)Executive

			 schedule positionSection 5312 of title 5, United States Code, is

			 amended by adding at the end the following:

						

							Director of

				the Federal Emergency Management

				Agency.

							.

					(c)Deputy

			 Director

					(1)In

			 generalThe Deputy Director of the Federal Emergency Management

			 Agency shall assist the Director of the Federal Emergency Management Agency.

			 The Deputy Director shall be appointed by the President, by and with the advice

			 and consent of the Senate.

					(2)QualificationsThe

			 Deputy Director of the Federal Emergency Management Agency shall have

			 significant experience, knowledge, training, and expertise in the area of

			 emergency preparedness, response, recovery, and mitigation as related to

			 natural disasters and other national cataclysmic events.

					(3)Executive

			 schedule positionSection 5313 of title 5, United States Code, is

			 amended by adding at the end the following:

						

							Deputy

				Director of the Federal Emergency Management

				Agency.

							.

					102.Functions

				(a)In

			 generalThe functions of the Federal Emergency Management Agency

			 include the following:

					(1)All functions and

			 authorities prescribed by the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5121 et seq.).

					(2)Carrying out its

			 mission to reduce the loss of life and property and protect the Nation from all

			 hazards by leading and supporting the Nation in a comprehensive, risk-based

			 emergency management program of—

						(A)mitigation, by

			 taking sustained actions to reduce or eliminate long-term risk to people and

			 property from hazards and their effects;

						(B)planning for

			 building the emergency management profession to prepare effectively for,

			 mitigate against, respond to, and recover from any hazard;

						(C)response, by

			 conducting emergency operations to save lives and property through positioning

			 emergency equipment and supplies, through evacuating potential victims, through

			 providing food, water, shelter, and medical care to those in need, and through

			 restoring critical public services;

						(D)recovery, by

			 rebuilding communities so individuals, businesses, and governments can function

			 on their own, return to normal life, and protect against future hazards;

			 and

						(E)increased

			 efficiencies, by coordinating efforts relating to mitigation, planning,

			 response, and recovery.

						(b)Federal

			 Response Plan

					(1)Role of

			 femaNotwithstanding any provision of the Homeland Security Act

			 of 2002 (6 U.S.C. 101 et seq.), the Federal Emergency Management Agency shall

			 remain the lead agency for the Federal Response Plan established under

			 Executive Order No. 12148 (44 Fed. Reg. 43239) and Executive Order No. 12656

			 (53 Fed. Reg. 47491).

					(2)Revision of

			 response planNot later than 60 days after the date of enactment

			 of this Act, the Director of the Federal Emergency Management Agency shall

			 revise the Federal Response Plan to reflect the establishment of the Federal

			 Emergency Management Agency as an independent establishment under this

			 Act.

					(c)Technical and

			 conforming amendments

					(1)In

			 generalSection 507 of the Homeland Security Act of 2002 (6

			 U.S.C. 317) is repealed.

					(2)Other

			 provisionsThe Homeland Security Act of 2002 (6 U.S.C. 101 et

			 seq.) is amended—

						(A)in section

			 430(c)—

							(i)in

			 paragraph (7), by adding and at the end;

							(ii)by

			 striking paragraph (8); and

							(iii)by

			 redesignating paragraph (9) as paragraph (8); and

							(B)in section

			 503—

							(i)by

			 striking paragraph (1); and

							(ii)by redesignating

			 paragraphs (2) through (5) as paragraphs (1) through (4), respectively.

							(3)Table of

			 contentsThe table of contents for the Homeland Security Act of

			 2002 (6 U.S.C. 101) is amended by striking the item relating to section

			 507.

					103.Rule of

			 constructionNothing in this

			 Act shall be construed to detract from the Department of Homeland Security's

			 primary mission to secure the homeland from terrorist attacks.

			IITransfer and

			 savings provisions

			201.DefinitionsIn this title, unless otherwise provided or

			 indicated by the context—

				(1)the term

			 Federal agency has the meaning given to the term

			 agency by section 551(1) of title 5, United States Code;

				(2)the term

			 function means any duty, obligation, power, authority,

			 responsibility, right, privilege, activity, or program; and

				(3)the term

			 office includes any office, administration, agency, institute,

			 unit, organizational entity, or component thereof.

				202.Transfer of

			 functionsThere are

			 transferred to the Federal Emergency Management Agency established under

			 section 101 of this Act all functions which the Director of the Federal

			 Emergency Management Agency of the Department of Homeland Security exercised

			 before the date of the enactment of this title.

			203.Personnel

			 provisions

				(a)AppointmentsThe

			 Director of the Federal Emergency Management Agency may appoint and fix the

			 compensation of such officers and employees, including investigators,

			 attorneys, and administrative law judges, as may be necessary to carry out the

			 respective functions transferred under this title. Except as otherwise provided

			 by law, such officers and employees shall be appointed in accordance with the

			 civil service laws and their compensation fixed in accordance with title 5,

			 United States Code.

				(b)Experts and

			 consultantsThe Director of the Federal Emergency Management

			 Agency may obtain the services of experts and consultants in accordance with

			 section 3109 of title 5, United States Code, and compensate such experts and

			 consultants for each day (including traveltime) at rates not in excess of the

			 rate of pay for level IV of the Executive Schedule under section 5315 of such

			 title. The Director of the Federal Emergency Management Agency may pay experts

			 and consultants who are serving away from their homes or regular place of

			 business, travel expenses and per diem in lieu of subsistence at rates

			 authorized by sections 5702 and 5703 of such title for persons in Government

			 service employed intermittently.

				204.Delegation and

			 assignmentExcept where

			 otherwise expressly prohibited by law or otherwise provided by this title, the

			 Director of the Federal Emergency Management Agency may delegate any of the

			 functions transferred to the Director of the Federal Emergency Management

			 Agency by this title and any function transferred or granted to such Director

			 after the effective date of this title to such officers and employees of the

			 Federal Emergency Management Agency as the Director may designate, and may

			 authorize successive redelegations of such functions as may be necessary or

			 appropriate. No delegation of functions by the Director of the Federal

			 Emergency Management Agency under this section or under any other provision of

			 this title shall relieve such Director of responsibility for the administration

			 of such functions.

			205.ReorganizationThe Director of the Federal Emergency

			 Management Agency is authorized to allocate or reallocate any function

			 transferred under section 202 among the officers of the Federal Emergency

			 Management Agency, and to establish, consolidate, alter, or discontinue such

			 organizational entities in the Federal Emergency Management Agency as may be

			 necessary or appropriate.

			206.RulesThe Director of the Federal Emergency

			 Management Agency is authorized to prescribe, in accordance with the provisions

			 of chapters 5 and 6 of title 5, United States Code, such rules and regulations

			 as the Director determines necessary or appropriate to administer and manage

			 the functions of the Federal Emergency Management Agency.

			207.Transfer and

			 allocations of appropriations and personnelExcept as otherwise provided in this title,

			 the personnel employed in connection with, and the assets, liabilities,

			 contracts, property, records, and unexpended balances of appropriations,

			 authorizations, allocations, and other funds employed, used, held, arising

			 from, available to, or to be made available in connection with the functions

			 transferred by this title, subject to section 1531 of title 31, United States

			 Code, shall be transferred to the Federal Emergency Management Agency.

			 Unexpended funds transferred pursuant to this section shall be used only for

			 the purposes for which the funds were originally authorized and

			 appropriated.

			208.Incidental

			 transfersThe Director of the

			 Office of Management and Budget, at such time or times as the Director shall

			 provide, is authorized to make such determinations as may be necessary with

			 regard to the functions transferred by this title, and to make such additional

			 incidental dispositions of personnel, assets, liabilities, grants, contracts,

			 property, records, and unexpended balances of appropriations, authorizations,

			 allocations, and other funds held, used, arising from, available to, or to be

			 made available in connection with such functions, as may be necessary to carry

			 out the provisions of this title. The Director of the Office of Management and

			 Budget shall provide for the termination of the affairs of all entities

			 terminated by this title and for such further measures and dispositions as may

			 be necessary to effectuate the purposes of this title.

			209.Effect on

			 personnel

				(a)In

			 generalExcept as otherwise provided by this title, the transfer

			 pursuant to this title of full-time personnel (except special Government

			 employees) and part-time personnel holding permanent positions shall not cause

			 any such employee to be separated or reduced in grade or compensation for one

			 year after the date of transfer of such employee under this title.

				(b)Executive

			 Schedule positionsExcept as otherwise provided in this title,

			 any person who, on the day preceding the effective date of this title, held a

			 position compensated in accordance with the Executive Schedule prescribed in

			 chapter 53 of title 5, United States Code, and who, without a break in service,

			 is appointed in the Federal Emergency Management Agency to a position having

			 duties comparable to the duties performed immediately preceding such

			 appointment shall continue to be compensated in such new position at not less

			 than the rate provided for such previous position, for the duration of the

			 service of such person in such new position.

				210.Savings

			 provisions

				(a)Continuing

			 effect of legal documentsAll orders, determinations, rules,

			 regulations, permits, agreements, grants, contracts, certificates, licenses,

			 registrations, privileges, and other administrative actions—

					(1)which have been

			 issued, made, granted, or allowed to become effective by the President, any

			 Federal agency or official thereof, or by a court of competent jurisdiction, in

			 the performance of functions which are transferred under this title, and

					(2)which are in

			 effect at the time this title takes effect, or were final before the effective

			 date of this title and are to become effective on or after the effective date

			 of this title,

					shall

			 continue in effect according to their terms until modified, terminated,

			 superseded, set aside, or revoked in accordance with law by the President, the

			 Director of the Federal Emergency Management Agency or other authorized

			 official, a court of competent jurisdiction, or by operation of law.(b)Proceedings not

			 affectedThe provisions of this title shall not affect any

			 proceedings, including notices of proposed rulemaking, or any application for

			 any license, permit, certificate, or financial assistance pending before the

			 Federal Emergency Management Agency at the time this title takes effect, with

			 respect to functions transferred by this title but such proceedings and

			 applications shall continue. Orders shall be issued in such proceedings,

			 appeals shall be taken therefrom, and payments shall be made pursuant to such

			 orders, as if this title had not been enacted, and orders issued in any such

			 proceedings shall continue in effect until modified, terminated, superseded, or

			 revoked by a duly authorized official, by a court of competent jurisdiction, or

			 by operation of law. Nothing in this subsection shall be deemed to prohibit the

			 discontinuance or modification of any such proceeding under the same terms and

			 conditions and to the same extent that such proceeding could have been

			 discontinued or modified if this title had not been enacted.

				(c)Suits not

			 affectedThe provisions of this title shall not affect suits

			 commenced before the effective date of this title, and in all such suits,

			 proceedings shall be had, appeals taken, and judgments rendered in the same

			 manner and with the same effect as if this title had not been enacted.

				(d)Nonabatement of

			 actionsNo suit, action, or other proceeding commenced by or

			 against the Federal Emergency Management Agency, or by or against any

			 individual in the official capacity of such individual as an officer of the

			 Federal Emergency Management Agency, shall abate by reason of the enactment of

			 this title.

				(e)Administrative

			 actions relating to promulgation of regulationsAny

			 administrative action relating to the preparation or promulgation of a

			 regulation by the Federal Emergency Management Agency relating to a function

			 transferred under this title may be continued by the Federal Emergency

			 Management Agency with the same effect as if this title had not been

			 enacted.

				211.SeparabilityIf a provision of this title or its

			 application to any person or circumstance is held invalid, neither the

			 remainder of this title nor the application of the provision to other persons

			 or circumstances shall be affected.

			212.TransitionThe Director of the Federal Emergency

			 Management Agency is authorized to utilize—

				(1)the services of

			 such officers, employees, and other personnel of the Federal Emergency

			 Management Agency with respect to functions transferred by this title;

			 and

				(2)funds

			 appropriated to such functions for such period of time as may reasonably be

			 needed to facilitate the orderly implementation of this title.

				213.ReferencesAny reference in any other Federal law,

			 Executive order, rule, regulation, or delegation of authority, or any document

			 of or pertaining to a department, agency, or office from which a function is

			 transferred by this title—

				(1)to the head of

			 such department, agency, or office is deemed to refer to the head of the

			 department, agency, or office to which such function is transferred; or

				(2)to such

			 department, agency, or office is deemed to refer to the department, agency, or

			 office to which such function is transferred.

				214.Additional

			 conforming amendments

				(a)Recommended

			 legislationAfter consultation with the appropriate committees of

			 the Congress and the Director of the Office of Management and Budget, the

			 Director of the Federal Emergency Management Agency shall prepare and submit to

			 Congress recommended legislation containing technical and conforming amendments

			 to reflect the changes made by this Act.

				(b)Submission to

			 CongressNot later than 6 months after the effective date of this

			 title, the Director of the Federal Emergency Management Agency shall submit the

			 recommended legislation referred to under subsection (a).

				

